The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I claims 1-10 in the reply filed on 08/26/2022 is acknowledged.  The claims were erroneously grouped in the restriction requirements as Group I (claims 1-10).  Claim 10 depends from withdrawn claim 11 and is therefore grouped with the non-elected group II (claims 10-20).  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-9 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 1, the term "for an extended period of time” renders the claims indefinite since it’s a relative term that  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and " an otherwise identical method " does not clearly define the scope of the method since it’s unclear if this method is being positively recited as a method step.  These limitations fail to add steps to the method or structure to the dermal filler and broadly state an indefinite time period compared to an indefinite and unknown method which fails to clearly define the scope and the boundaries of the claimed subject matter.  
Regarding claim 8, the limitations “much improved” and “very much improved” renders the claims indefinite since it’s a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim should be amended to include “a rating value of much improved or very much improved”. 
Claims 2-7 and 9 are rejected as dependent from a rejected claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Burgess (2004/0225276). 
As best understood, Burgess discloses a method of improving duration of effect of a dermal filler treatment of a face having a zygomaticomalar region, an anteromedial cheek, and a submalar region(Fig. 7 and par. 0002 disclose a method of improving dermal enhancements), the method comprising: administering a dermal filler into the face in a sequence comprising (Fig. 7 and abstract): injecting a first volume of a dermal filler into the zygomaticomalar region of the face (claim 1 and Figs. 6-7 disclose injecting a first volume of dermal filler in region 11 which is the zygomaticomalar region of the face); injecting a second volume of the dermal filler into the anteromedial cheek (claim 3 and Figs. 6-7 disclose injecting a second volume of dermal filler in regions 9 and 4 including the anteromedial cheek; furthermore Fig. 9 discloses the fanning technique used to inject a dermal filler which shows the different angles the filler is injected at different locations of the face including the zygomaticomalar region at angle 17 and the submalar region and angle 20); and injecting a third volume of the dermal filler into the submalar region (claim 4 and Figs. 7-8 disclose injecting the dermal filler at multiple locations and repeating the step of injecting the filler which would inherently disclose a third volume which is injected after a first and second volume at the submalar region); wherein the method maintains improvement in facial volume for an extended period of time relative to an otherwise identical method that includes injecting a total of the first, second and third volumes of an identical dermal filler into one or more of the regions, without injecting in the sequence (Figs. 2 and 4 disclose pictures of patients before receiving the dermal fillers and Figs. 3 and 5 disclose pictures of patients after receiving the dermal fillers where the dermal filler maintains improvement of the facial volume for a certain period of time that's extended between the before and after pictures; the method disclosed by Burgess is an improved method of treating midface volume deficit which maintains the facial volume for an extended period of time).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (2004/0225276) in view of Stroumpoulis et al. (2014/0039062) “Stroumpoulis”. 
Burgess discloses the claimed invention of claim 1; including hyaluronic dermal filler (par. 0017); except for the dermal filler is a crosslinked hyaluronic acid based gel; wherein the injection into the zygomaticomalar region comprises a supraperiosteal injection and the step of injecting the second volume comprises a supraperiosteal injection.  However, Stroumpoulis teaches a similar invention comprising a dermal filler is a crosslinked hyaluronic acid based gel (par. 0013) and the dermal filler injection comprising a supraperiosteal injection (par. 0013).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the method in Burgess to include the dermal filler is a crosslinked hyaluronic acid based gel and a supraperiosteal injection, as taught and suggested by Stroumpoulis, for the purpose of using a robust and longer lasting gel (par. 0013) and accurately administering the dermal filler and the desired facial regions. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (2004/0225276). 
Burgess discloses the claimed invention of claim 1; except for explicitly disclosing wherein the first volume is between about 1.4 mL and about 2.0 mL, the second volume is between about 1.3 mL and about 1.9 mL, and the third volume is between about 1.4 mL and about 2.1 mL; wherein the first volume is about 1.9 mL, the second volume is about 1.7 mL, and the third volume is about 2.0 mL.  However, Burgess discloses a first, second and third volume of dermal filler (claims 1-3) and the method of administering a dermal filler maintaining improvement in facial volume for an extended period of time (Figs. 2-5 and discussion under claim 1 above).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Burgess to include wherein the first volume is between about 1.4 mL and about 2.0 mL, the second volume is between about 1.3 mL and about 1.9 mL, and the third volume is between about 1.4 mL and about 2.1 mL; wherein the first volume is about 1.9 mL, the second volume is about 1.7 mL, and the third volume is about 2.0 mL, since these are result effective variables that contribute to the overall volume and improved appearance of the face, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges and value involves only routine skill in the art and modifying the volume and time period of improvement would allow for a longer treatment period with desired volume results.  In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Burgess as suggested since applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose and it appears that the method would perform equally well with either designs.  Absent a teaching as to criticality that wherein the first volume is between about 1.4 mL and about 2.0 mL, the second volume is between about 1.3 mL and about 1.9 mL, and the third volume is between about 1.4 mL and about 2.1 mL; wherein the first volume is about 1.9 mL, the second volume is about 1.7 mL, and the third volume is about 2.0 mL, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (2004/0225276) in view of Wortzman et al. (2009/0035251) “Wortzman”.
As best understood, Burgess discloses the claimed invention of claim 1; except for wherein the improvement in facial volume is measured on the Global Aesthetic Improvement Scale; wherein the Global Aesthetic Improvement Scale rating in the subject after administering the dermal filler is classified as much improved or very much improved and wherein the Global Aesthetic Improvement Scale rating in the subject after administering the dermal filler is improved for a period of at least about 12 months, at least about 18 months, at least about 24 months, or at least about 36 months.  However, Wortzman teaches a similar method comprising wherein the improvement in facial volume is measured on the Global Aesthetic Improvement Scale; wherein the Global Aesthetic Improvement Scale rating in the subject after administering the dermal filler is classified as much improved or very much improved (par. 0038) and wherein the Global Aesthetic Improvement Scale rating in the subject after administering the dermal filler is improved for a period of at least about 12 months, at least about 18 months, at least about 24 months, or at least about 36 months (par. 0007 discloses a rating of 18 months).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the method in Burgess to include wherein the improvement in facial volume is measured on the Global Aesthetic Improvement Scale; wherein the Global Aesthetic Improvement Scale rating in the subject after administering the dermal filler is classified as much improved or very much improved and wherein the Global Aesthetic Improvement Scale rating in the subject after administering the dermal filler is improved for a period of at least about 12 months, at least about 18 months, at least about 24 months, or at least about 36 months, as taught and suggested by Wortzman, for the purpose of using a scale that can accurately define relative improvement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774